Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/20/2020, 12/16/2020, 4/12/2021, and 8/23/2021 have been considered by the examiner.

Drawings
The drawings were received on 20 April 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 10-11, the claim recites the limitation “the color of the coupling portion is different from colors of layers provided on a side opposite to a back face layer side from the voids.”
First, it is not clear if the “layers provided on a side…” are actually required in the claim. This limitation could be interpreted as an optional statement that the color of the coupling portion is different if layers are provided.
Second, it is not clear where within the retro-reflective sheet these layers are provided. The limitation “on a side opposite to a back face layer side from the voids” could be interpreted as the “layers” being above the voids in figure 1 (e.g. 10 and/or 20) or being below the back face layer in figure 1 (e.g. 40 and 50).
Regarding claims 2-17, the claims inherit the deficiencies of claim 1 through their dependencies.
Regarding claim 2, it is not clear if “a layer” is required and where the layer is located within the retro-reflective sheet (see details from the rejection of claim 1).
Regarding claims 3 and 8, it is not clear if “the layers” are required and where the layers are located within the retro-reflective sheet (see details from the rejection of claim 1).
Regarding claims 4, 9, 10, and 11, it is not clear if “a layer” is required and where the layer is located within the retro-reflective sheet (see details from the rejection of claim 1).
Regarding claims 5, 12, 13, 14, 15, 16, and 17, it is not clear if “a layer” is required and where the layer is located within the retro-reflective sheet (see details from the rejection of claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro et al. (JP 2004151334, all citations are to the English language machine translation) of record (hereafter Akihiro).
Regarding claim 1, Akihiro discloses a retro-reflective sheet (see at least the abstract) comprising:
a retro-reflective layer including a plurality of retro-reflective elements on one surface (see at least Fig. 1 and page 4, where 3 is a reflective element layer of the triangular pyramidal cube corner retroreflective sheet); and 
a back face layer provided to face the surface of the retro-reflective layer on the retro-reflective elements side (see at least Fig. 1 and page 5, where binder layer 6 is the back face layer), 
wherein a part of the retro-reflective layer and a part of the back face layer are bonded to each other via a coupling portion (see at least Fig. 1, where 4 indicates the coupling portion that bonds reflective element layer 3 and binder layer 6) colored in a color other than white (see at least Page 6, where the binder layer 6 is colored other than white), 
voids are formed between another part of the retro-reflective layer and another part of the back face layer (see at least Fig. 1 and page 5, where air layer 5 comprises voids), and 
the color of the coupling portion is different from colors of layers provided on a side opposite to a back face layer side from the voids (see at least Fig. 1 and page 6, where support layer 7 is interpreted to be provided on a side opposite to a back face layer side from the voids, and where binder layer 6 and support layer 7 may be colored in different colors).
Figure 1 has been reproduced and annotated below.

    PNG
    media_image1.png
    333
    584
    media_image1.png
    Greyscale

Regarding claim 2, Akihiro discloses all of the limitations of claim 1.
Akihiro also discloses that a layer provided on the side opposite to the back face layer side from the voids is colored (see at least Fig. 1 and page 6, where support layer 7 is interpreted to be a layer provided on the side opposite to a back face layer side from the voids, and where support layer 7 is colored).

Regarding claims 3, and 8, Akihiro discloses all of the limitations of claims 1 and 2.
Akihiro also discloses that the color of the coupling portion is lower in brightness than the colors of the layers provided on the side opposite to the back face layer side from the voids (see at least Page 6, where the hue of the joint portion becomes darker and in order to match the hue of the entire sheet, the hue other than the connection portion is further lightened).

Regarding claims 4, and 9-11, Akihiro discloses all of the limitations of claims 1-3, and 8.
Akihiro also discloses that a layer provided on a side opposite to the retro-reflective layer side from the voids has light transmittance (see at least Fig. 1 and page 5, where surface protective layer 1 is interpreted to be a layer provided on a side opposite to the retro-reflective layer side from the voids, and where surface protective layer 1 comprises the same resin as reflective element layer 3 and thus has light transmittance).

Regarding claims 5 and 12-17, Akihiro discloses all of the limitations of claims 1-3 and 8-11.
Akihiro also discloses that a color of a layer provided on a side opposite to the retro-reflective layer from the back face layer is higher in brightness than a color of the back face layer (see at least Fig. 1 and Page 6, where surface protective layer 1 is interpreted to be a layer provided on a side opposite to the retro-reflective layer side from the back face layer, and where the color of the binder layer 6 is the same hue, but “deeper” than the hue of the surface protective layer). It is understood in the art that a “deeper” color of the same hue is perceived as being lower in brightness.

Regarding claim 7, Akihiro discloses all of the limitations of claim 1.
Akihiro also discloses that the coupling portion is part of the back face layer (see at least Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al. (JP 2004151334, all citations are to the English language machine translation) of record (hereafter Akihiro) as applied to claim 1 above, and further in view of Araki et al. (US 6,166,856) (hereafter Araki).
Regarding claim 6, Akihiro discloses all of the limitations of claim 1.
Akihiro does not specifically disclose that in a plan view, an area of the coupling portion is 20% or more and 70% or less, and an area of the voids is 30% or more and 80% or less.
However, Araki teaches a retroreflective sheet (see at least the abstract) comprising a retro-reflective layer, a back face layer, and a coupling portion (see at least Fig. 1 and Col. 2, lines 49-61, where 1 is the retro-reflective layer, lining film 2 is the back face layer, and sealing projections 21 are the coupling portion), wherein, in a plan view, an area of the coupling portion is 20% or more and 70% or less, and an area of the voids is 30% or more and 80% or less (see at least Col. 7, lines 17-21, where the total adhesion area of the sealing projections is between 10 and 85%, preferably between 20 and 70%, in particular between 30 and 60%). It is noted that the area is divided between the sealing projections and the voids, thus the difference between 100% and the area of the sealing projections will be the area of the voids.
It has been held that, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retro-reflective sheet of Akihiro to include the teachings of Araki so that in a plan view, an area of the coupling portion is 20% or more and 70% or less, and an area of the voids is 30% or more and 80% or less for the purpose of ensuring good levels of retroreflective luminance and of adhesion strength (see at least Col. 7, lines 22-26 of Araki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872      

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872